DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-16-2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 3, some of the conditions are unclear. Sitting and standing are detected in a sixth and eight condition set however sitting and standing are then further detected in a ninth and tenth condition as well. Further clarification is required on how the ninth and tenth condition differ from the sixth and eighth with regards to posture detections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a method of posture recognition that is accomplished through a series of mathematical operations performed by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 10 discloses a generic computer to run the mathematical steps. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, et. al. U.S. Patent Application Publication Number 2020/0011988, filed June 27, 2019 in view of Al-Alusi, U.S. Patent Application Publication Number 2015/0223733, published August 13, 2015.

As per claims 1 and 9, Nakayama discloses an apparatus for radar-based posture recognition, comprising:
 a memory that stores a plurality of instructions (Nakayama, Fig. 1, item 41);
 and a processor coupled to the memory (Nakayam, Fig. 1, item 100) and configured to execute the plurality of instructions to: 
acquire radar reflection point information based on radar echo signals reflected from a detected target, and cluster radar reflection points (Nakayama, ¶6); 
calculate, in a first time period, spatial morphological feature information and/or motion feature information of a target point set obtained by clustering; count, in a second time period, the spatial morphological feature information and/or the motion feature information of a plurality of first time periods including the first time period to obtain motion process feature information in the second time period, and take the motion process feature information within a time period in which a current moment is present and take the spatial morphological feature information and/or the motion feature information in another time period in which the current moment is present as a feature set, and determine whether the feature set satisfies a first condition set (Nakayama, ¶95-98 using multiple time sets); 
the processor is further configured to: determine that a posture of the detected target is that of lying on a floor when the feature set is determined to satisfy the first condition set (Nakayama, ¶98);
and determine whether the feature set satisfies a fourth condition set in a case where the feature set is determined not to satisfy the second condition set or the third condition set; determine whether the feature set satisfies a fifth condition set in a case where the feature set is determined to satisfy the fourth condition set, and determine that a posture of the detected target is that of walking in a case where the feature set is determined to satisfy the fifth condition set (Nakayama, ¶105).
Nakayama fails to disclose identification of laying on a bed.
Al-Alusi teaches detection of laying on a bed (¶53).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to track lying on a bed as opposed to lying on a floor in order to gain the benefit of assisting identification of a fall.

As per claim 2, Nakayama as modified by Al-Alusi discloses the apparatus according to claim 1, wherein the processor is further configured to: determine whether the feature set satisfies a sixth condition set in a case where the feature set is determined to not satisfy the fifth condition set; determine that a posture of the detected target is that of sitting in a case where the feature set is determined to satisfy the sixth condition set, and determine that a posture of the detected target is that of standing in a case where the feature set is determined not to satisfy the sixth condition set (Nakayama, ¶104).

As per claim 3, Nakayama as modified by Al-Alusi further discloses the apparatus according to claim 1, wherein the processor is further configured to: determine whether the feature set satisfies an eighth condition set in a case where the feature set is determined to not satisfy the fifth condition set; determine that a posture of the detected target is that of standing in a case where the feature set is determined to satisfy the eighth condition set; determine whether the feature set satisfies a ninth condition set in a case where the feature set is determined to not satisfy the eighth condition set; determine that a posture of the detected target is that of sitting in a case where the feature set satisfies the ninth condition set; determine whether the feature set satisfies a tenth condition set in a case where the feature set is determined to not satisfy the ninth condition set; determine that a posture of the detected target is that of sitting in a case where the feature set satisfies the tenth condition set, and determine that a posture of the detected target is that of standing in a case where the feature set is determined to not satisfy the tenth condition set (Nakayama, ¶104-105 where changes in posture are determined and tracked).

As per claim  4, Nakayama as modified by Al-Alusi further discloses the apparatus according to claim 1, wherein the processor is further configured to: determine whether the feature set satisfies a seventh condition set in a case where the feature set is determined to not satisfy the fourth condition set, and determine that a posture 30 of the detected target is that of sitting on the floor in a case where the feature set is determined to satisfy the seventh condition set (Nakayama, ¶104 sitting on the ground).

As per claim 8, Nakayama as modified by Al-Alusi further discloses the apparatus according to claim 1, wherein the processor is further configured to: correct a posture of the detected target in one of multiple continuous second time periods according to postures of the detected target in the second time periods including the second time period (Nakayama, ¶104-105).

As per claim 10, Nakayama as modified by Al-Alusi further discloses an electronic device, comprising a memory and a processor, the memory storing a computer program, and the processor being configured to carry out the radar-based posture recognition method as claimed in claim 9 (Nakayama, ¶7).

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619